Citation Nr: 0002846	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-31 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife and his friend


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from August 1965 to 
April 1969.  The record shows that his decorations included 
the Purple Heart.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1997 decision of the RO.

The veteran claims that there was clear and unmistakable 
error as to the evaluations assigned for his service-
connected gunshot wounds of the right hip and right arm 
pursuant to a January 1983 decision of the RO.  However, this 
issue has not been developed for appellate review and is 
referred to the RO for appropriate development. 



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran has presented a plausible claim of service 
connection for PTSD.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §  3.303, 
3.304 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
on entrance examination in April 1965, the veteran was 
reported to be psychiatrically normal.  In July 1967, he was 
reported to have been wounded by a through and through 
gunshot wound of the right hip.  In October 1967, a Medical 
Board Report revealed that, in September 1967, the veteran 
had sustained a single penetrating soft tissue wound of the 
right upper arm while on a combat operation.  He was reported 
to have been diagnosed with grand mal epilepsy after having a 
seizure while undergoing painful manipulation of his wound.  
On discharge examination in April 1969, there was no 
indication as to whether the veteran had a psychiatric 
disorder.

In December 1995, private medical records from Thomas M. 
Jayne, M.D., reported that the veteran had a long history of 
depression.  He was reported to have been first treated three 
years before and was diagnosed, in part, with dysthymic 
disorder and rule out PTSD.

In March 1996, private medical records from Augusta Medical 
Center diagnosed the veteran with major depression, history 
of alcohol abuse and rule out intermittent explosive disorder 
versus PTSD.

On a VA PTSD examination in April 1997, the veteran was 
diagnosed with major depressive disorder.

In April 1998, Tim W. Shockley, M.A., L.P.C., reported that 
the veteran had suffered from PTSD for the past 25 to 30 
years.  The veteran was reported to react with anger to 
events that reminded him of Vietnam and to have flashbacks.

In April 1998, Thomas M. Jayne, M.D., reported that the 
veteran suffered from PTSD that was related to his Vietnam 
war experiences.  The veteran was reported to have 
flashbacks, rage reactions, depression and reactions to 
things that reminded him of war.

On a VA PTSD examination in November 1998, the impression was 
that the veteran's clinical history and symptomatology were 
consistent with a depressive disorder.  The veteran was 
reported not to exhibit the DSM-IIIR and DSM-IV criteria for 
PTSD.  He was reported to have, at the most, some unhappy 
memories of boot camp, although he indicated that things had 
not bothered him in service and that he had experienced them 
as being fun.  The veteran was diagnosed, in part, with major 
depressive disorder, in partial remission.  The examiners 
reported that the veteran's diagnosis did not relate to any 
service-related experience.

During a hearing at the RO in March 1999, the veteran 
reported that he had a clear diagnosis of PTSD with stressors 
relating to service.

In March 1999, Shenandoah Counseling Associates, P.C., 
reported that the veteran had PTSD symptoms including a 
traumatic event from his tour in Vietnam, recurrent and 
distressing recollections and dreams of the event, restricted 
range of affect and outbursts of anger.  The licensed 
professional counselor reported that the veteran continued to 
struggle with PTSD symptoms.

During a hearing before this Member of the Board in November 
1999, the veteran reported that he had been hit in the hips 
by rifle fire in service as he was shooting machine guns.  He 
indicated that he thought about this event pretty often.  He 
also reported that he had had a friend killed in service.  In 
addition, he reported that he had been hit in the elbow on 
another occasion by rifle fire and that he would replay this 
event in his mind.


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1999).  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  

Under 38 C.F.R. § 4.125 (1999), if the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (1999).  If the diagnosis of 
a mental disorder is changed, the rating agency shall 
determine whether the new diagnosis represents progression of 
the prior diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate condition.  
If it is not clear from the available records what the change 
of diagnosis represents, the rating agency shall return the 
report to the examiner for a determination.  38 C.F.R. 
§ 4.125(b) (1999).

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The veteran contends, in essence, that he has PTSD due to 
stressful experiences in service.  The service medical 
records show that, in July 1967, he suffered from a gunshot 
wound of the right hip and, in September 1967, he sustained a 
gunshot wound of the right upper arm while on a combat 
operation.

In April 1998, Tim W. Shockley, M.A., L.P.C., reported that 
the veteran had suffered from PTSD for the past 25 to 30 
years.  The veteran was reported to react with anger to 
events that reminded him of Vietnam and to have flashbacks.

Also, in April 1998, Thomas M. Jayne, M.D., reported that the 
veteran suffered from PTSD that was related to his Vietnam 
war experiences.  He was reported to have flashbacks, rage 
reactions, depression and reactions to things that reminded 
him of war.

In addition, in March 1999, Shenandoah Counseling Associates, 
P.C., reported that the veteran currently struggled with PTSD 
symptoms, which included a traumatic event from his tour in 
Vietnam.

The Board finds that, in light of this evidence, the 
veteran's claim is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  





ORDER

As a well-grounded claim of service connection for PTSD has 
been submitted, the appeal is allowed to this extent, subject 
to further action as discussed hereinbelow.



REMAND

Because the claim of service connection for PTSD is well 
grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
the claimant in obtaining and developing facts and evidence 
to support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.

In addition, the veteran has submitted additional evidence, 
including a private medical record from Thomas M. Jayne, 
M.D., dated in September 1999, and an October 1999 statement 
from a VA staff psychiatrist.  This additional evidence was 
submitted within a 90 day period following the mailing of a 
notice informing the veteran that his appeal had been 
certified by the Board for appellate review.  Any pertinent 
evidence submitted by the veteran within the 90 day period 
must be referred to the RO for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the veteran or his representative.  38 
C.F.R. § 20.1304 (1999).  Since there is no evidence in the 
claims folder of a waiver by the veteran or his 
representative, the Board is of the opinion that the newly 
submitted evidence is pertinent and, consequently, must be 
referred back to the RO for review.

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed PTSD since his discharge from 
service.  When the veteran responds and 
provides any necessary authorizations, 
the RO should obtain all treatment 
records from any identified treatment 
source not currently of record.  All 
records obtained should be associated 
with the claims folder.

2.  The RO should inform the veteran of 
the critical importance of supplying 
additional, clarifying information as to 
his claimed in-service stressors.  The RO 
should request from the veteran a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates of any and all 
incidents, types and locations of the 
incidents, and any other identifying 
details.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the extent and likely etiology 
of the claimed PTSD.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  Based 
on his/her review of the case, it is 
requested that the examiner express an 
opinion as to the medical probability 
that the veteran is suffering from PTSD 
due to disease or injury which was 
incurred in or aggravated by service.  If 
the veteran is diagnosed with PTSD, it is 
essential that the examiner identify each 
claimed stressor which is sufficient to 
support the diagnosis and state whether 
there is a causal relationship between 
the stressor and the veteran's present 
symptomatology.

4.  After completion of all requested 
development, the RO should review the 
veteran's claim.  This should include 
reviewing, and responding to, the 
recently submitted records.  All 
indicated development should be taken in 
this regard.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded the requisite 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate review.  No action is 
required of the veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



